Citation Nr: 9904195	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  98-09 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for left ankle disability, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. K. Sternad, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied an increased rating for 
the service-connected osteochondritis dissecans of the left 
ankle with tibial spur.

At a Travel Board hearing, before the undersigning Board 
Member, the veteran also raised the additional issues of 
entitlement to service connection for disability of both 
knees, both hips, and back, secondary to the service-
connected left ankle disability.  In a letter from the RO to 
the veteran, dated in March 1998, the veteran was notified 
that if he wanted to claim service connection for a knee 
condition secondary to his service-connected left ankle 
disorder, he had to submit evidence to make the claim well-
grounded.  As the evidence currently before the Board 
demonstrates that the RO has not adjudicated the issues 
regarding service connection for disability of the knees, 
hips and back, the Board does not have jurisdiction of those 
issues and they are referred to the RO for the appropriate 
action.


REMAND

The veteran's left ankle disability was examined most 
recently at a VA orthopedic examination in February 1998.  
The examination report notes that the veteran had "10 
degrees of ..... deformity" and noted the veteran's range of 
motion with and without consideration of this deformity.  It 
is unclear whether the deformity is ankylosis and, if so, 
whether the ankylosis is due to the service-connected left 
ankle injury.  If the veteran has ankylosis from the 
inservice injury, his service-connected disability may more 
appropriately be evaluated pursuant to 38 C.F.R. § 4.71a, 

Diagnostic Code 5270.  The examiner, although noting the 
veteran's subjective 
complaints of painful motion, did not record if there were 
visible signs of pain on motion, weightbearing, or 
manipulation of the left ankle during the physical 
examination.

In evaluating the disability ratings of the musculoskeletal 
system, functional loss must be considered.  "The functional 
loss . . . may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion and a part which becomes painful on use 
must be regarded as seriously disabled."  38 C.F.R. § 4.40 
(1998).  If the disability involves a joint, consideration 
must be given to whether there is less movement than normal, 
more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (1998).  

In DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), the United 
States Court of Veterans Appeals (Court) held that a rating 
determination under a diagnostic code which provides for a 
rating solely on the basis of loss of range of motion, should 
be portrayed "in terms of the degree of additional range-of-
motion loss due to pain on use or during flareups."  The 
Court has indicated that remand is not appropriate to 
consider functional loss due to pain where the veteran's 
disability rating was the maximum rating available for 
limitation of motion of the joint at issue.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  

The veteran's left ankle disability currently is rated under 
Diagnostic Code 5099-5020, which demonstrates that the 
disability is rated by analogy (see 38 C.F.R. § 4.20 (1998)) 
to Diagnostic Code 5020, which provides for rating synovitis 
and is rated under limitation of motion of the affected part.  
Evaluation of limitation of motion of the ankle is provided 
in Diagnostic Code 5271, which provides a maximum 20 percent 
rating for marked limited motion of the ankle.  Therefore, 
pursuant to Johnston, consideration of pain would not result 
in a rating higher than 20 percent as that is the maximum 
rating provided in Diagnostic Code 5271.  

However, if the veteran's service-connected left ankle 
disability is more 
appropriately rated under Diagnostic Code 5270, a higher 
evaluation due to pain must be considered.  Also, 
consideration of pain may warrant an extraschedular 
evaluation.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
request that he identify all private and 
VA treatment he has received for his left 
ankle disability since November 1996, one 
year prior to the date he submitted his 
current claim for an increased rating.  
The RO must take the appropriate steps to 
obtain copies of the medical records 
identified.

2.  After completion of the above, to the 
extent possible, the RO should arrange 
for the veteran to be scheduled for a 
fee-basis or VA orthopedic examination 
for compensation and pension purposes.  
The veteran should be advised of the 
consequences of his failure to report for 
scheduled examination.  The veteran's 
claims file must be made available to the 
examiner to review prior to examining the 
veteran.  All appropriate tests and 
studies should be completed.  The 
examiner is requested to note all ranges 
of motion of the veteran's left ankle 
and also note whether there are objective 
signs of pain on motion or with movement 
or weightbearing of the left ankle.  The 
examiner is asked to note whether there 
is ankylosis or any other deformity of 
the left ankle and, if so, describe such 
in detail and provide an opinion whether 
such may be clinically dissociated from 
the service-connected left ankle 
disability.  The examiner is requested to 
specifically note if there is malunion of 
the os calcis or astragalus, if there is 
ankylosis of the subastragalar or tarsal 
joint, and if there is ankylosis of the 
ankle in plantar flexion or in 
dorsiflexion.  The examiner should also 
provide a full description of the effects 
of the service-connected left ankle 
disability upon the veteran's ordinary 
activity.  The examiner should indicate 
whether the affected joint exhibits 
weakened movement, excess, fatigability, 
or incoordination.  To the extent 
possible, any additional functional loss 
should be described in terms of 
additional loss of range of motion.

3.  Once the above development has been 
completed, to the extent possible, the RO 
should again review the record and 
readjudicate the issue on appeal, with 
consideration of all applicable 
diagnostic codes, as well as whether 
referral for extraschedular evaluation is 
warranted.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be 
furnished a supplemental statement of the 
case (SSOC), and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 5 -


